Title: To James Madison from James B. Church, 8 December 1815
From: Church, James B.
To: Madison, James


                    
                        
                            Sir
                        
                        
                            Cork
                            8 December 1815
                        
                    
                    By different Conveyances Some Time back, I had the Honour of addressing your Excellency, but, have not, up to the present Time been favoured with any Communication from you.
                    By an opportunity of a vessel bound from this port to the U:S I now take the Liberty of requesting your Excellency’s Reference to the Letters I had the Honour of addressing to you, & hope speedily to be favoured with the wished for Reply from you. I renew the Assurance of my very high Respect, & remain your Excellency’s most obedt. & humb. Servant
                    
                        
                            James: B: Church
                        
                    
                